         Case 4:20-cv-00743-BRW Document 21 Filed 08/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

TIMOTHY J. JOHNSON                                                              PLAINTIFF

V.                               NO. 4:20CV00743 BRW-JTK

COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                               DEFENDANT

                                        JUDGMENT

       Consistent with the Order that was entered today, it is CONSIDERED, ORDERED, and

ADJUDGED that judgment be entered for the Plaintiff, reversing the decision of the

Commissioner, and remanding this case for further proceedings pursuant to sentence four of 42

U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       IT IS SO ORDERED, this 2nd day of August, 2021.



                                           Billy Roy Wilson_________________
                                           UNITED STATES DISTRICT JUDGE
